Citation Nr: 1009976	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.

The Veteran has testified that he experienced noise exposure 
during service from weaponry.  The Veteran's statements and 
testimony are not inconsistent with his military occupation 
of field artilleryman (as characterized by the RO in its 
April 2007 rating decision, and supported by the Veteran's 
personnel records).  Some degree of noise exposure during 
service can therefore be assumed.

Service treatment records reveal that the Veteran's hearing 
was evaluated to be clinically normal at his service 
induction examination in February 1961; this examination 
report shows '15/15' in whispered voice testing.  
Furthermore, the Veteran's hearing was apparently evaluated 
to be clinically normal on other occasions during service as 
reflected by PULHES reports dated in June 1961 and January 
1962.  Significantly, however, the Veteran's December 1962 
service separation examination report presents audiometric 
findings which, once appropriately converted from ASA to ISO 
units, come very near to meeting the VA regulatory criteria 
for hearing loss disability in the Veteran's right ear.  (VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.)  
In pertinent part, the Board notes that the December 1962 
examination report shows that the Veteran's right ear decibel 
thresholds were (with the converted ISO units in 
parentheses): 500 Hz - 10 dB (25 dB); 1000 Hz - 15 dB (25 
dB); 2000 Hz - 5 dB (15 dB); 3000 Hz - not tested; 4000 Hz - 
20 dB (25 dB).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In the present case the Board believes it important to note 
the following guidance furnished by the United States Court 
of Appeals for Veterans Claims (Court).  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the service treatment records suggest that the 
Veteran's hearing was normal at entrance to service and that, 
at least his right ear hearing acuity, was extremely near to 
meeting the VA criteria for disabling hearing loss at 
separation.  Three of the pertinent thresholds in the right 
ear were, as converted, at 25 decibels at separation; if 
those three thresholds were just 26 decibels, he would have 
met the criteria for hearing loss disability for VA purposes 
in the right ear at that time.  Although not entirely clear, 
this reasonably suggests an upward shift in the pertinent 
thresholds during service.  The Board finds that this 
apparent decrease in hearing acuity is potentially 
significant and should be addressed in any etiology opinion 
which might be adequate to permit informed appellate review 
of this matter.

The Board notes that there are two medical opinions 
addressing this appeal that are currently of record.  A March 
2007 VA examination report opines that the Veteran's current 
hearing loss is not related to service, essentially on the 
basis that the Veteran's service separation examination 
report shows audiometric results within normal limits.  In 
light of the applicable law discussed above and the strong 
suggestion of decreased hearing acuity (at least in the right 
ear) during service, the Board believes that the rationale in 
the March 2007 VA examination report is inadequate to support 
an informed appellate review at this time.  Additionally, the 
Board notes that the March 2007 VA examination report does 
not discuss the etiology of the Veteran's claimed tinnitus, 
for which the Veteran also seeks to establish service 
connection.

The other medical opinion of record is a private audiologist 
opinion dated in April 2008.  Without entering into a 
detailed discussion of the report at this time, the Board 
observes that the report does not address the etiology of the 
Veteran's tinnitus (although a history of tinnitus is 
mentioned).  The Board also observes that the report does not 
appear to be informed by review of the claims file, and does 
not cite any pertinent evidence from the claims file.

In summary, the Board believes that additional development is 
required in the form of a new VA medical opinion addressing 
the significant medical questions in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the etiology of 
his current hearing loss and tinnitus.  If 
the Veteran does not wish to report for 
the new examination, the Veteran's claim 
file should nevertheless be forwarded to 
an appropriate specialist for review and 
an opinion.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.

The examiner should specifically address 
and discuss the Veteran's service 
treatment records, including any apparent 
decrease in hearing acuity evidenced by 
the December 1962 audiological examination 
results, which appear to indicate that the 
Veteran's right ear hearing acuity was 
very near to meeting the VA criteria for 
hearing loss disability (once converted 
from ASA to ISO units).  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's hearing loss and his tinnitus 
are causally related to the Veteran's 
service, specifically to his in-service 
noise exposure.

A rationale should be presented for all 
opinions expressed, including with 
discussion of all pertinent in-service and 
post-service noise exposure and pertinent 
records.

2.  The RO/AMC should then review the 
expanded record and determine if service 
connection for bilateral hearing loss and 
tinnitus may be granted.  If not, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


